Title: To George Washington from Brigadier General Charles Scott, 31 August 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 31st Augt 1778 ½ past 5 oClock
          
          I recd Your Favour through Colo. Tilghman, Particular attention shall be paid to
              it, Capt. Leavensworth is now on long Island for that
              purpose But fearing he may Fail I will Dispatch a
            nother Person, about 8 oClock this morning Colo. Gist Fell in with a partie of the enemy
               about two mile Below Philaps’s hous and after exchanging a fiew
            Shot they gave way leaving one killed Dead & Making three prisoners the Colo.
            Returnd to his Usial post without any loss—But I am sorry To inform Your Excellency that
            they retalliated on us in a Very fiew hours, Majr Steward with a partie of about forty,
            and Capt. Nimham with about the Same number parted at Volentines hill and appointed to
            meet at the forks of a road near the Enemys Picquet, but before or Rather about their
            meeting they saw a partie of horse In front after exchanging a fiew Shot the Horse Gave
            way the indians persued when they war led Into an ambucade Serounded by a large body of
            Horse and foot, as was also the Majrs partie there are not more than fourteen Indians
            Yet com in among the missing is Capt. Nimham his father and the whole of the officers of
            that Corps, Majr Steward tells me that he misses a Capt. Sub. & About twenty men
            from his partie, I am in Hopes it is not so bad as it at Preasant appears But I cant
            promise my self that it will be much Short of it—I have
            Detached Colo. parker with Three Hundred men to reinforce and Stay with Majr Steward
            this night and endeavour to ⟨brek⟩ Up their Ambuscade in the morning. I am Your Excys
            Obt Servt
          
            Chs Scott
          
        